010URT OF APFEAI 5
                                                                                                     r- )
                                                                                                      1VfS10f4 J l

                                                                                         201 FES - 4         AM 9: 17
      IN THE COURT OF APPEALS OF THE                                             STATg                      SHINGTON
                                                                                               QrO Y
                                                           DIVISION II # __
                                                                                                      O MY
In   re   the Marriage       of:
                                                                      I                       No. 43530 -6 -II


DAWN BAUER,


                                             Respondent,


      W                                                                            UNPUBLISHED OPINION


NYLES BAUER,




            PENOYAR, J. —             Nyles Bauer appeals the trial court' s denial of his motion to vacate the


parenting         plan and child support orders.              He contends he did not receive notice of the custody

hearing         and   thus the trial   court' s orders are void under          CR 60( b)( 5).       Because Mr. Bauer failed to


provide meaningful legal argument and citation to the record as RAP 10. 3( a)( 6) requires and

because he failed to provide a sufficient record for review, we affirm.

                                                                  FACTS


                The trial court orally ruled on Mr. Bauer' s and Dawn Bauer' s parenting plan issues for

their      son,    E.B.,    on   August 25, 2010.           Mr. Bauer' s attorney had withdrawn from the case on

August 6, 2010,             and reappeared on           August 25, 2010, the       day   of   the   hearing. Mr. Bauer did not

attend the hearing.'

                The trial court entered the findings of facts and conclusions of law, the parenting plan,

and       the   child support order on        October 1, 2010.            The parenting plan awarded full residential time

of E.B. to Ms. Bauer. As a condition of having any contact with E.B., the trial court ordered Mr.

 It appears from the record that Mr. Bauer was out of the country on the hearing date. See CP at
20 -23 ( e -mails between Mr. Bauer and a friend indicating Mr. Bauer was in either South Korea
or   Hong Kong             until at   least August 15); RP at 5 -6 ( trial court stated Mr. Bauer would have had
the opportunity to be              present   at   the   hearing   if he had been in the   court' s     jurisdiction).
43530 -6 -II



Bauer to have a full forensic psychological evaluation, to enroll in and complete the Parent

Protection Group course, and to enroll in and complete a parenting class with a focus on the

impact      of    domestic       violence    on   children.      The trial         court   stated    Mr. Bauer could seek


professionally supervised contact with E.B after meeting the ordered conditions.

           Mr. Bauer filed a motion to vacate the findings of fact and conclusions of law, the

parenting       plan, and    the   child support order on        May     3, 2012.      Mr. Bauer stated it took him one


and a half years to file the motion to vacate because he was arrested and spent over 160 days in

prison upon his return to the United States and then was admitted to a psychiatric unit for mental

health issues.


           The trial       court   denied Mr. Bauer'        s motion    to   vacate without oral         argument,   stating, " I


have reviewed the materials filed by the parties and find no reason justifying vacation of the

Order     entered     in this   matter."    Clerk' s Papers at 107. Mr. Bauer appeals.

                                                            ANALYSIS


           Mr. Bauer argues the trial court erred when it denied his motion to vacate the findings of

fact     and    conclusions      of   law, the parenting      plan, and      the   child   support order.      Specifically, he

contends that he did not receive notice of the custody hearing and thus the orders are void under

CR 60( b)( 5) .2 Because Mr. Bauer failed to provide meaningful legal argument or citations to the

record as RAP 10. 3( a)( 6) requires, and because Mr. Bauer failed to provide a sufficient record to

review this issue, we affirm the trial court.



2
     Mr. Bauer also argues the findings of fact and conclusions of law, the parenting plan, and the
child support order are voidable under                 CR 60( b)( 1) -( 3).        Motions to vacate under CR 60( b)( 1)-
    3)   must   be   made " not more        than 1   year   after the   judgment,      order, or     proceeding."    CR 60( b).
The trial court entered the orders on October 1, 2010, but Mr. Bauer did not file his motion to
                            3, 2012,           than a year later.       Thus, Mr. Bauer'       s    CR 60( b)( 1) -( 3) argument
vacate until         May                more

fails.
                                                                  2
43530 -6 -II



         Under CR 60( b),          a   trial   court "   may   relieve a      party ...       from a final judgment, order, or


proceeding."       Generally, a decision to grant or deny a motion to vacate a judgment under CR

60( b) is within the trial court's sound discretion and will not be disturbed unless the trial court

exercised      its discretion      on    untenable       grounds        or   for   untenable        reasons.    In re Marriage of

Hughes, 128 Wn.           App.     650, 657, 116 P.3d 1042 ( 2005).                     However, courts have a mandatory,

nondiscretionary duty to grant relief from void judgments. Ahten v. Barnes, 158 Wash. App. 343,

350, 242 P.3d 35 ( 2010).            Therefore, we review de novo a trial court's decision to grant or deny a

CR 60( b)( 5) motion to vacate a void judgment. Ahten, 158 Wash. App. at 350.

         Here, Mr. Bauer           cites     CR 5(   a) and ( b)(      2), which discuss the requirement of and process


for   service, and argues        he    was never given notice of               the custody      hearing.       Mr. Bauer, however,


provided no argument or law on what type of notice he should have received for the hearing.

Mr. Bauer also did not provide an adequate record of his custody case, in which the trial court
                                                         3
asserted   jurisdiction in       February        2009.       The trial court indicated during its oral ruling on the

parenting      plan   that the "   court       date has been      scheduled        for   a   long   time,"   yet Mr. Bauer did not


attend   the   hearing.    Report       of   Proceedings     at   5.    The trial court also noted that it had ordered Mr.


Bauer to attend parenting classes in April 2010, but he failed to so.




3 The record he provided consists only of the trial court' s oral ruling on the parenting plan and
child support orders; the trial court' s written orders; his motion to vacate and its corresponding
declaration and exhibits, which include pictures that he states portray Ms. Bauer physically
assaulting him at the airport, his exchange of e -mails with a friend while he was in either South
Korea or Hong Kong during the time leading up to the parenting plan hearing, notices of his trial
attorney' s withdrawal and reappearance for the parenting plan hearing, an e -mail from his
mother regarding why his attorney reappeared at the parenting plan hearing, and his discharge
summary from Providence St. Peter Hospital.
                                                                        3
43530 -6 -II



         Based on the trial court' s statements at the parenting plan hearing and in its written order,

it is clear that the custody case had been active for at least one and a half years; yet, Mr. Bauer

failed to provide any information about any prior hearings, court orders, motions, etc. during the

custody case that could have provided us with information regarding any notice he may or may

not   have   received   regarding the   hearing date in   August 2010.       Accordingly, because Mr. Bauer

failed to provide meaningful argument on the notice he should have received, and because he

failed to provide a sufficient record for review, we affirm the trial court.


         A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                                         n       T.

We concur:




         Lee, J.




                                                          0